DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-17 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weerappuli (US 20180118151).
Regarding Claim 1, Weerappuli teaches a restraint system comprising: an instrument panel (28); an airbag (16) supported by the instrument panel; a right deflector (fig. 4B; 18) supported by the instrument panel and being deployable (see, for example, fig. 3) from a retracted position (see fig. 6A) to a deployed position (see fig. 6C); a left deflector (fig. 4B; 18) supported by the instrument panel and being deployable from a retracted position to a deployed position; the airbag being between (see fig. 4B) the right deflector and the left deflector; and a first pyrotechnic device (58; Par [0044], lines 11-14) coupled to the right deflector and a second pyrotechnic device (58) coupled to the left deflector.

Regarding Claim 2, Weerappuli teaches the restrain system, wherein the right deflector and the left deflector each include a panel (see fig. 4B; the panels of 18) movable between the retracted position and the deployed position.

Regarding Claim 3, Weerappuli teaches the restrain system, wherein the right deflector and the left deflector each include a spring (52) between the panel (see 18) and the instrument panel (28), the springs biasing the panels toward the deployed positions (see fig. 6C).

Regarding Claim 4, Weerappuli teaches the restrain system, wherein the right deflector and the left deflector each include a pusher rod (50) translatable from the retracted position 

Regarding Claim 5, Weerappuli teaches the restrain system, further comprising a lock (20) locking the pusher rod (50) in the deployed position (see fig. 6C).

Regarding Claim 8, Weerappuli teaches a restrain system comprising: an instrument panel (28); an airbag (16) supported by the instrument panel; and a deflector (fig. 4B; 18) supported by the instrument panel adjacent the airbag, the deflector being translatable relative to the instrument panel between a retracted position (see fig. 6A) and a deployed position (see fig. 6C).

Regarding Claim 9, Weerappuli teaches the restrain system, further comprising a second deflector (fig. 4B; 18, the second deflector) supported by the instrument panel adjacent the airbag opposite the deflector, the second deflector being translatable relative to the instrument panel between a retracted position (see fig. 6A) and a deployed position (see fig. 6C).

Regarding Claim 11, Weerappuli teaches the restrain system, wherein the deflector includes a panel (see 18) translatable from the retracted position to the deployed position and a spring (52) biasing the panel toward the deployed position.

Claim 12, Weerappuli teaches the restrain system, further comprising a pyrotechnic device (58; Par [0044], lines 11-14) coupled to the deflector.

Regarding Claim 13, Weerappuli teaches the restrain system, wherein the deflector includes a pusher rod (50) translatable from the retracted position to the deployed position and a panel (see 18) rotatable from the retracted position and the deployed position.

Regarding Claim 14, Weerappuli teaches the restrain system, wherein the deflector includes a pyrotechnic device (58; Par [0044], lines 11-14) to deploy (the pyrotechnic device aids in the deployment of the pusher rod by locking the pusher rod in the deployed position) the pusher rod to the deployed position.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase et al. (US 20040094943).
Regarding Claim 16, Fukawatase et al., heretofore referred to as Fukawatase ‘943, teach a computer (14) comprising a processor and a memory storing instructions executable by the processor to: detect (see 12) a front-oblique vehicle impact; deploy an airbag (52; see fig. 1) supported by an instrument panel (18) of the vehicle in response to the front-oblique vehicle impact; and selectively deploy (see fig. 5) at least one of a right deflector (25) supported by the instrument panel or a left deflector (24) supported by the instrument panel in response to the front-oblique vehicle impact.


Regarding Claim 17, Fukawatase ‘943 teach the computer, wherein the instructions (see fig. 5) include instructions to deploy the right deflector in response to a right front-oblique vehicle impact and to deploy the left deflector in response to a left front-oblique vehicle impact.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weerappuli (US 20180118151) in view of Fukawatase et al. (US 7997610).
Regarding Claims 7 and 15, Weerappuli teaches the restraint system, but does not teach that the airbag is a knee airbag.
Fukawatase et al., heretofore referred to as Fukawatase ‘610, teach a restraint system (see fig. 1) wherein the airbag is a knee airbag (10), and wherein the system comprises an instrument panel (14), and left (60C) and right (60D) deflectors.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the restraint system of Weerappuli in view of the teachings of Fukawatase ‘610 to be used for protecting the legs and knees of the vehicle occupants by utilizing a knee airbag as taught by Fukawatase ‘610 In doing so, the airbag restraint system would increase the protection provided to the knees of the vehicle occupants during a collision, as the restraint system would be capable of biasing the direction of the knee airbag toward the path of the occupant moving in a vehicle-forward and cross-vehicle direction during the oblique frontal impact (Weerappuli; Par [0021], lines 10-16).

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al. US 20080157508, Green et al. US 20070222198, Reuber et al. US 5409260, Burry US 4417750, Blueggel et al. DE 2537212, Jindal et al. US 20170072890, Nagasawa US 20150061268, Matsushima et al. US 20110156378, Fukawatase et al. US 20080106080, Heitplatz et al. US 20070200321, Enders et al. US 6186542, Campbell et al. US 20190232912, Komatsu et al. US 20160068131, Matsushima et al. US 20120018987, Sekino et al. US 20110012329, Adachi et al. US 20090322063, Imamura et al. US 20080122205, Bito US 20080079245, Sano US 20070296192, Arwood et al. US 20050062264, Lange et al. DE 102008022823, Fukawatase et al. US 20040169362, Clasen et al. DE 19900592, Choi et al. US 20100140904, Malapati et al. US 10864876, and Meissner et al. US 7210701.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616